Title: From Thomas Jefferson to Robert R. Livingston, 16 March 1802
From: Jefferson, Thomas
To: Livingston, Robert R.


            Dear Sir
              Washington Mar. 16. 1802.
            Your favor of Dec. 26. was recieved the 5th. inst. and one of a later date to the Secretary of state has been communicated to me. the present is intended as a commentary on my letter to you of Aug. 28. when I wrote that letter I did not harbour a doubt that the disposition on that side the water was as cordial, as I knew our’s to be. I thought it important that the agents between us should be such as both parties would be willing to open themselves to freely. I ought to have expressed in that letter the distinction between the two characters therein named, which really existed in my mind: of one of them I thought nothing good. as to the other (whom you mention to be the real one contemplated) I considered him well disposed to this country, but not towards it’s political principles. I had confidence in him to a certain extent; but that confidence had limits. I thought a slight hint of this might have had some effect on the choice of an agent. but the dispositions now understood to exist there, impose of themselves limits to the openness of our communications, and bring us within the extent of that reposed in the agent under consideration. consequently it is adequate to all the purposes for which it will be used. I wish you therefore not only to suggest nothing against his mission, but on the contrary, to impress him that it will be agreeable and even desirable, which is the truth. for I firmly believe him well disposed to preserve amity between that country and this. tho’ clouds may occasionally obscure the horison between us, yet there is a fund of friendship & attachment between the mass of the two nations which will always in time dispel those nebulosities. the present administration of this country have these feelings of their constituents, and will be true to them. we shall act steadily on the desire of cementing our interests & affections; and of this you cannot go too far in assuring them. in every event we will recieve with satisfaction any missionary they chuse to send. not being very sure of the channel of conveyance for this letter, I have explained the former one so that you will understand it; and reserve myself on other subjects to some future occasion. accept assurances of my high esteem & consideration.
            Th: Jefferson
          